                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

ZEKO INVESTMENT CORP.,

      Plaintiff,

v.                                                       Case No.: 8:18-cv-155-T-AAS

M&L RESTAURANT GROUP, LLC,
et al.,

      Defendants.
____________________________________/

                                       ORDER

      This order follows a hearing on the parties’ joint motion to extend case

management deadlines (Doc. 35). Under Federal Rule of Civil Procedure 16(b)(4), the

court may modify a case management and scheduling order for good cause. The

parties’ joint motion establishes good cause to extend deadlines in the Case

Management and Scheduling Order (Doc. 14). Therefore, for the reasons stated at

the telephonic hearing, the parties’ motion is GRANTED as follows:

      1.     The defendants’ response(s) to the plaintiff’s pending motion for partial

             summary judgment (Doc. 28) is due by December 14, 2018.

      2.     The parties’ deadline for filing any other dispositive motions is January

             18, 2019.

      3.     The fact discovery deadline is extended to February 1, 2019 (and the

             parties consent to this deadline being almost two weeks after the

             deadline for filing dispositive motions).



                                          1
4.    No later than seven days after the court has ruled on all motions for

      summary judgment, the parties must file a joint motion proposing

      deadlines for expert discovery and reports, and any other pretrial

      deadlines as well as a proposed timeframe for the final pretrial

      conference.   In that motion, the parties must also estimate the

      anticipated length of the bench trial.

ORDERED in Tampa, Florida on December 11, 2018.




                                   2
